Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-808
                       Lower Tribunal No. 10-20071
                          ________________


                        Melitina Valiente, etc.,
                                  Appellant,

                                     vs.

      Garden Techs Landscaping Contractor & Property
                    Maintenance Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Ramon M. Rodriguez, P.A., and Ramon M. Rodriguez, for appellant.

      Atkinson, P.A., and John Bond Atkinson and Amanda Forti, for
appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
      Affirmed.   See Slavin v. Kay, 108 So. 2d 462, 467 (Fla. 1958)

(holding that a contractor is relieved from liability for injuries sustained to a

third party where the contractor has completed the work, the owner of the

property has accepted the work, and the defect that caused the injury to

the third party is patent); Valiente v. R.J. Behar & Co., 254 So. 3d 544 (Fla.

3d DCA 2018), review denied, SC18-1756, 2019 WL 1512709 (Fla. 2019);

Plaza v. Fisher Dev., Inc., 971 So. 2d 918, 924-925 (Fla. 3d DCA 2007)

(“We acknowledge that in most instances, whether an alleged defect is

patent or latent is a question of fact for the jury to determine, and therefore,

summary judgment cannot be granted. However, in the instant case, as

the undisputed material facts demonstrate that, as a matter of law, the

alleged defects were patent, and that the injury occurred after Fisher

completed its work on the Pottery Barn store and Williams-Sonoma

accepted Fisher’s work, the trial court correctly entered summary judgment

in favor of Fisher under the Slavin doctrine as to the negligence count.”)

(citations omitted).




                                       2